Citation Nr: 1820151	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-24 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a back disability, as secondary to a left shoulder disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1978 to February 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, remand is required prior to the adjudication of the Veteran's claims.

Records

After reviewing the record, the Board finds that VA has not yet fulfilled its duty to assist as there may be outstanding records of treatment from VA and non-VA facilities.  See 38 C.F.R. § 3.159(c).  Specifically, regarding potential outstanding VA treatment records, in November 2012, the Veteran indicated that he had received medical treatment at the Salisbury, North Carolina VA Medical Center (VAMC) and the Charlotte, North Carolina VAMC, as well as VA facilities in Ft. Benning, Georgia and Ft. Jackson, South Carolina.  Then, in March 2016, the Veteran specified that he had received treatment from the Salisbury VAMC and the Winston-Salem, North Carolina VA Outpatient Clinic (OPC) from about 2006 to the present.

Currently the claims file shows VA treatment records from the Salisbury VAMC, Winston-Salem OPC, and Charlotte VAMC from January 2012 to September 2012.  Further, there is an additional set of records from the Salisbury VAMC and Winston-Salem OPC from December 2012 to March 2014.  However, the record is absent of any attempts to obtain VA treatment records from the Salisbury VAMC and Winston-Salem OPC from 2006 through December 2011.  Relatedly, there are no documented attempts to receive VA treatment records from the Charlotte VAMC more current than September 2012.  Lastly, there is no documentation in the claims file that VA attempted to get any records of treatment from any VA facilities in Ft. Benning and Ft. Jackson.  Accordingly, remand is warranted so that the AOJ may attempt to obtain any outstanding VA treatment records.

In addition to possible outstanding VA treatment records, in November 2012, the Veteran also indicated that he received treatment at Baptist Hospital and Forsyth Hospital.  Treatment records from Wake Forest Baptist Health are associated with the claims file.  However, the record is devoid of any attempts to assist the Veteran in obtaining records from Forsyth Hospital.  The AOJ should also attempt to obtain these records on remand.

Back Disability

Previously, the AOJ scheduled the Veteran for a VA examination in connection with his back disability claim.  However, pursuant to March 15, 2016 documentation associated with the claims file, the Veteran failed to report.

The Veteran was notified of his failure to report in a March 16, 2016 supplemental statement of the case (SSOC).  Six days later, on March 22, 2016, the Veteran submitted correspondence requesting his back examination be rescheduled

38 C.F.R. § 3.655 mandates the procedure for deciding claims when a claimant fails to report to a VA examination in connection with an original service connection claim or a claim for an increased disability rating.  If a claimant fails to report to a VA examination without good cause, the claim is decided based on the evidence of the record.  See 38 C.F.R. §§ 3.655(a), (b).  38 C.F.R. § 3.655(a) states that "[e]xamples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  However, this list is not exhaustive.

In this case, after reviewing the evidence of record, the Board finds that the Veteran has presented sufficient "good cause" such as to require an additional remand so that the previously-requested VA examination may be rescheduled.

In making this determination, the Board notes that the record does not contain enough documentation regarding the scheduling of the examination such that the Board may conclude that the Veteran was adequately notified.  Specifically, the examination was scheduled pursuant to a January 2016 VA Form 21-2507a Request for Physical Examination.  However, there is no documentation or correspondence in the file as to how the Veteran was notified of the examination appointment.  Further, it appears from the claims file that the Veteran first learned of the examination through the March 2016 SSOC, which told him that he failed to appear.  The Veteran then sent in a reply as to rescheduling within 6 days of the issuance of the SSOC.

In light of the above, the Board finds that "good cause" has been shown within the context of 38 C.F.R. § 3.655.  As such, the Board will remand this issue so as to permit the rescheduling of the VA back examination.

Right Shoulder

Regarding the Veteran's right shoulder disability claim, the Board notes that a VA shoulder and arm conditions examination was conducted in July 2013.  However, it appears from the contents of the examination report, that the only issue addressed was a left shoulder disability.  

A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence of record currently satisfies the Waters/Colantonio criteria in regard to the issue of service connection for a right shoulder disability.  Specifically, a June 2013 VA treatment record indicated a right shoulder pain with a current diagnosis of osteoarthritis.  Next, in the Veteran's February 1979 separation report of medical history, the examining clinician noted that the Veteran suffered from intermittent pain in the bilateral shoulders.  Last, as the record currently does not contain sufficient medical evidence for VA to make a decision, the Board finds that remand is required to afford the Veteran a VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain VA treatment records from the following facilities and associate them with the claims file:

* Salisbury VAMC from January 2006 through December 2011, as well as any new records created since March 2014;
* Winston-Salem OPC from January 2006 through December 2011, as well as any new records created since March 2014;
* Charlotte VAMC created since September 2012; and
* Any record of treatment from VA facilities in Ft. Benning and Ft. Jackson.

If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorize VA to obtain any outstanding non-VA treatment records, particularly those from Forsyth Hospital.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.  If any such records are unavailable, notify the Veteran and his representative regarding the unavailability pursuant to procedures outlined in 38 C.F.R. § 3.159(e).

3. After the above is completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any right shoulder disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Following a review of the claims file and examination of the Veteran, the examiner should then state whether it is at least as likely as not (50 percent probability or more) that a right shoulder disability had its onset in, was caused by, or is otherwise related to service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* A May 2012 statement by the Veteran wherein he describes continuous shoulder pain since service, and 
* A February 1979 report during the time of the Veteran's separation from service where the examining physician noted intermittent bilateral shoulder pain.

The examiner must provide a complete rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

4. After Items (1) and (2) are completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any back disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following a review of the claims file and examination of the Veteran, the examiner should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability was caused by the Veteran's service-connected left shoulder disability.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability was aggravated beyond its natural progression by the Veteran's service-connected left shoulder.

Please note it is not necessary for the evidence to demonstrate that a back disability existed during military service in order for it to be considered due to or aggravated by another service-connected disability for VA purposes.  Moreover, it is not necessary that that the left shoulder disability be service-connected or even diagnosed at the time the back disability was incurred.

If a back disability was worsened beyond its natural progression (aggravated) by the Veteran's service-connected left shoulder, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the left shoulder.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




